Citation Nr: 0115243	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for left knee 
chondromalacia.

2. Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.  


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  




These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.  

In its June 1999 rating decision, the RO granted service 
connection for bilateral chondromalacia of the knees and 
assigned an evaluation of 0 percent for the left knee and 10 
percent for the right knee, effective February 10, 1999.   

In its October 1999 rating decision, the RO considered the 
results of an October 1999 VA examination but again assigned 
a noncompensable evaluation to the left knee and 10 percent 
evaluation to the right knee.  

In her substantive appeal (VA Form 9) to the Board, dated in 
April 2000, the veteran stated she can no longer work.  As 
the issue of unemployability has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, Subpart (a), 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-
475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  





Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be also be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

On her February 1999 application, the veteran listed the 
names and addresses of two civilian treating sources, Drs. AL 
and JG (initials); she noted both physicians treated her 
bilateral knee disability.  She also completed an 
authorization and release of information form in February 
1999, again listing both physician's names and providing 
their full mailing addresses.  

The RO promptly requested and received a copy of her medical 
treatment from Dr. AL, but there is no indication in the 
claims file that the RO requested records from Dr. JG.  There 
is no file copy of a request letter sent to Dr. JG, and in 
its March 1999 letter to the veteran, the RO only stated it 
ordered medical records from Dr. AL.  To date, there are no 
records from Dr. JG in the claims file.  Therefore, both the 
June 1999 and October 1999 rating decisions did not consider 
these potentially relevant medical records.  

Attached to her March 2000 substantive appeal to the Board 
are the results of a July 1999 arthroscopy.  This evidence 
references a work-related injury to her left knee, noting she 
was receiving treatment by a "Concentra physician," likely 
an assigned worker's compensation physician.  
In addition to evidence indicative of a Worker's Compensation 
claim, there is also a reasonable possibility the veteran has 
or is currently pursuing Social Security Administration (SSA) 
disability benefits and/or supplemental security income 
benefits, given her current unemployment and financial 
status; she stated in her substantive appeal that she can no 
longer work and that her only source of income is her VA 
compensation for her right knee.      

In October 1999, VA performed its most recent examination of 
the veteran's knees.  The Federal Circuit has held that no 
re-examination is required in the absence of evidence showing 
some increase in disability.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).  While maintaining steady employment, the 
veteran has consistently reported difficulty ambulating, but 
in her Form-9 April 2000 substantive appeal, she stated she 
could no longer work due to her knees.  Furthermore, the VA 
examination was conducted soon after the veteran had 
undergone arthroscopic surgery, such that there is no 
evidence of her current disability.  These considerations 
warrant re-examination.
    
Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Specifically, the RO should request 
medical records from Dr. JG at the 
address provided by the veteran.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  The RO should obtain from the SSA any 
records pertinent to the veteran's claim 
for Title II and/or Title XVI disability 
benefits as well as the medical records 
relied upon concerning that claim.   See 
Murincsak v. Derwinski, 2 Vet. App. 363 
(1992);  Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992); see also VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified at 38 U.S.C.A. 
§ 5103A(b)(3)).  

3.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
her bilateral knee disability.  The 
claims file, a separate copy of this 
remand, and the criteria of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 (2000) should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected bilateral 
chondromalacia of the knees in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Does the service-connected bilateral 
knee disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
knees, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee 
disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected bilateral knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  

Any opinions expressed by the examiner as 
to the severity of the bilateral knee 
disability, and in response to the 
foregoing questions, must be accompanied 
by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.   

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to a compensable 
evaluation for left knee chondromalacia 
and an evaluation in excess of 10 percent 
for right knee chondromalacia.  

In this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (2000), as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until she is notified by 
the RO; however, the veteran is hereby advised that failure 
without good cause shown to report for any scheduled VA 
examinations may result in a denial of her claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

